Case 2:17-cv-02797-NJB-DMD Document 143-5 Filed 02/12/20 Page 1 of 3

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF LOUISIANA

RODNEY GRANT * CIVIL ACTION

VERSUS * NUMBER: 2:17-cv-2797
MARLIN GUSMAN, CARMEN * SECTION: “G” (3)
DESADIER, SIDNEY HOLT,

DJUANA BIERRIA, JAMES * JUDGE BROWN

LEBLANC, TIMOTHY HOOPER,

CHRIS STINSON, LASALLE * MAG. JUDGE KNOWLES, III

MANAGEMENT COMPANY, JOHN
DOES 1-10, and ABC INSURANCE *
COMPANIES 1-10

i kRaekKRKR RRR RRR RR KR RK KR KR KK KKK

AFFIDAVIT
Angela Smith
. Icurrently serve as a Corrections Manager for the Department of Corrections in Baton
Rouge, LA, where I have worked since September 2014.
. My responsibilities include management of offender time computation.
. To calculate an inmate’s sentence, the Department requires a number of documents,
including the Uniform Commitment Order and Bill of Information.
An offender’s parole status cannot be confirmed without a Bill of Information because it
is the document that contains the offense date.

. Ihave reviewed the documents used to calculate Mr. Rodney Grant’s sentence, including

. Ihave also reviewed the email correspondence between DOC employees and Probation
and Parole and Judge Buras regarding Mr. Grant’s sentence.

. In calculating Mr. Rodney Grant’s sentence, DOC began the day after his initial packet
Case 2:17-cv-02797-NJB-DMD Document 143-5 Filed 02/12/20 Page 2 of 3

was received on July 8, 2016. Based on the contents of his packet, a “parole hold” was in
place, meaning that it had to be determined if the new offense violated standing parole.
To determine whether an offender has violated parole, DOC must have a Bill of
Information for the new sentence.

When DOC calculated Mr. Grant’s sentence, however, DOC still had not received the
necessary Bill of Information from the clerk of court, who is responsible for sending the

Bill of Information.

10. I corresponded with Judge Buras on July 25, 2016, responding to her question about Mr.

11.

Grant’s release. I explained that because DOC had not received a Bill of Information
from the clerk of court, “there was nothing to indicate that this was an older case”’ on the
certified record.

In that correspondence, I asked Judge Buras to send the Bill of Information so DOC
didn’t have to wait for the clerk to send it. The clerk of court for Orleans Parish
sometimes takes much longer to send documentation and I hoped Judge Buras might
speed up the process and allow us to complete Mr. Grant’s sentence calculation as

quickly as possible.

12. Judge Buras sent me the Bill of Information the very next day, July 26, 2016.

13. When I receive faxes, I date and initial the faxes. I did so on Judge Buras’ fax, indicating

that DOC received Mr. Grant’s Bill of Information that day from Judge Buras

14. With his Bill of Information, DOC had official court documentation that the underlying

crime for his new sentence predated the crime for which he served from 2008 to 2015.

15. Based on the date of the crime, as confirmed in the Bill of Information, we determined

that his new sentence did not revoke his supervision.
Case 2:17-cv-02797-NJB-DMD Document 143-5 Filed 02/12/20 Page 3 of 3

16. Mr. Grant was released the very next day.

ANGELA SMITH

 

SWORN TO AND SUBSCRIBED before me this M1 day of MeewLecois, in

Nader enue. Louisiana

JONATHAN R. VINING

Q.COne NOTARY PUBLIC
NOTARY PUBLIC State of Louisiana
) LA Bar #30781

iar. b Dee AL My Commission Expires at Death
WITNESS

 
